Case 1:17-cr-00183-TWP-TAB Document 142-1 Filed 04/20/20 Page 1 of 1 PageID #: 1050




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


   UNITED STATES OF AMERICA,                     )
                                                 )
                          Plaintiff,             )
          vs.                                    )      CASE NO. 1:17-cr-0183-TWP-TAB
                                                 )
   BUSTER HERNANDEZ,                             )
                                                 )
                          Defendant.             )


      ORDER ON DEFENDANT’S SECOND UNOPPOSED MOTION FOR EXTENSION OF
         TIME TO FILE OBJECTIONS AND/OR CORRECTIONS TO PRESENTENCE
                         INVESTIGATION REPORT (“PSIR”)

          The Defendant, Buster Hernandez, by counsel, Mario Garcia, having filed his Second

   Unopposed Motion for Extension of Time to File Objections and/or Corrections to the PSIR,

          And the Court, having reviewed the Motion and being duly advised, now finds that the

   Motion is well taken and should be GRANTED. Accordingly, it is

          ORDERED, that the Defendant, be and hereby is granted a short extension of fourteen (14)

   days up to and including April 30, 2020, in which to file objections and/or corrections to the PSIR.



   DATED: _____________________

                                                 __________________________________________
                                                 JUDGE, U.S. DISTRICT COURT


   DISTRIBUTION: All ECF Parties
